The parties submitted a joint motion to dismiss this matter in which petitioner seeks review of the Court of Appeals’ opinion in Keeter v. Alpine Towers Int’l, Inc., 399 S.C. 179, 730 S.E.2d 890 (Ct.App.2012). We grant the joint motion to dismiss this matter. We hereby direct the Court of Appeals to depublish its opinion and assign the matter an unpublished opinion number. The above opinion shall no longer have any precedential effect.
/s/JEAN H. TOAL, C.J.
/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
FOR THE COURT
HEARN, J., not participating.